Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the two second clutches” of claim 5. must be shown or the features are canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et. al. (GB 24133998 A); Hofmann et. al. is hereinafter Hofmann.

Regarding claim 1, Hofmann discloses (in abstract, pages 9-10, and annotated fig. 1) a method of controlling a pickup manoeuvre of a vehicle, wherein the vehicle gains speed starting from a stationary or quasi-stationary condition (VM is stationary), 
wherein the vehicle includes a hybrid propulsion system (annotated fig. 1) having an in-series arrangement including an internal combustion engine (VM), a first clutch (K1), an electric motor (EM), a second clutch (K2) and a gearbox (G) having an input shaft (IS in annotated fig. 1) and an output shaft (OS in annotated fig. 1) connected to the drive wheels of the vehicle, said first clutch (K1)  being arranged between the internal combustion engine (VM) and the electric motor (EM), and said second clutch (K2) being arranged between the electric motor (EM) and said input shaft (IS) of the gearbox (G), said method comprising:
 - the pickup manoeuvre being actuated starting from said stationary or quasi- stationary condition of the vehicle, with the internal combustion engine (VM) off, the electric motor (EM) active and said first clutch (K1) in an open condition whereby connection between the internal combustion engine (VM) and the electric motor (EM) is interrupted (abstract, the VM is off and the EM is active, and K1 is open, so there is a interrupted connection between the VM and EM) 
- in a first phase of the pickup manoeuvre, advancement of the vehicle is obtained by progressively but not completely closing the second clutch (k2) so that the input shaft (IS) of the gearbox (G) is set in rotation with an increasing speed, while the electric motor (EM) also rotates at an increasing speed which is higher than a rotational speed of the input shaft of the gearbox at any instant with the second clutch being in a slip condition  (pg. 9, line 8 – pg. 10, line 12, the second clutch K2 is slipping as the driver wishes for greater acceleration and the motor output speed going into the transmission is reduced due to slippage of clutch between motor and gearbox, which makes the rotational speed of the electric motor higher than rotational speed of the input shaft),
- upon a request for a start of the internal combustion engine (VM), said first clutch (K1) is progressively closed so that the internal combustion engine (VM) starts to be driven by the electric motor (EM), while the second clutch (K2) is kept in the slip condition so that a rotational speed of the electric motor (EM) is higher than a minimum rotational speed which allows operation of the internal combustion engine (VM), and (claim 1 and pg. 9, line 8 – pg. 10, line 12, shows the second clutch K2 is kept in slip condition “when a previously fixed threshold speed is exceeded”, so the internal combustion engine is set to start when the first clutch K1 is closed)
- the slip condition of the second clutch (K2) is maintained until the combustion engine (VM) and the electric motor (EM) rotate substantially at a same speed, higher than the rotational speed of the input shaft (IS) of the gearbox (G), and once this condition is reached a closing manoeuvre of the second clutch (K2) is started to bring the internal combustion engine (VM), the electric motor (EM) and the input shaft (IS) of the gearbox to all rotate substantially at the same speed (pg. 9, line 8 – pg. 10, line 12, while not explicitly stated, it would logically follow that the second clutch K2 returns to the normal operation closed state or it would damage the clutch, so the internal combustion engine, the electric motor, and the input shaft would all rotate at the same speed).
Regarding claim 2, Hofmann discloses the method of claim 1 wherein, upon the request for the start of the internal combustion engine (VM), the rotational speed of the electric motor (EM) is progressively increased with a positive gradient higher than the positive gradient of the speed of the electric motor (EM) before the generation of the request for the start of the internal combustion engine (VM, see page 6, last paragraph, Hofmann states that the motor output may be increased while the second clutch is slipped to avoid torque loss at the drive gear during vehicle acceleration (acceleration is gradient of speed). The motor output is increased during the engine start phrase while keeping overall output steady during vehicle acceleration, so the vehicle acceleration is higher during the engine start phase than during normal/non-engine start phase).
Regarding claim 3, Hofmann discloses the method of claim 1, comprising: determining a value of torque requested by a driver of the vehicle as a function at least of a position of an accelerator pedal of the vehicle and
  generating said request for the start of the internal combustion engine (VM) as a result of the value of torque requested by the driver being higher than an amount of torque deliverable by said electric motor (EM, pg. 9, lines 8-14, “…driver wishes for greater acceleration…” is an equivalent to accelerator pedal position and the increase in acceleration requires higher torque than delivered by just the electric motor),
Regarding claim 4, Hofmann discloses the method of claim 1, wherein in parallel with the start of the internal combustion engine (VM), said gearbox (G) is activated to actuate a gear shift (pg. 8, lines, 1-5, “…the starting of the internal combustion engine is advantageously carried out utilizing the slip phase of the second clutch in conjunction with a changing operation of the drive gear.” This shows that starting the ICE causes a change in operation of the drive gear).
Regarding claim 5, Hofmann discloses the method of claim 4, wherein said input shaft (IS) of said gearbox (G) comprises a first input shaft and a second input shaft, and wherein said second clutch (K2) includes two second clutches respectively associated to the first input shaft and the second input shaft and arranged between the electric motor (EM) and the gearbox (VM, pg. 8, lines 1-5, ‘…”second clutch is formed by two clutches…” and it would be arranged between the electric motor and the gearbox and have respective input shafts like K2 has).
Regarding claim 6, Hofmann discloses a hybrid propulsion system (annotated fig. 1) for a vehicle including an in-series arrangement having an internal combustion engine (VM), 
a first clutch (K1), an electric motor (EM), a second clutch (K2) and a gearbox (G) having an input shaft (IS) and an output shaft (OS) connected to the drive wheels of the vehicle, 
said first clutch (K1) being arranged between the internal combustion engine (VM) and the electric motor (EM), and said second clutch (K2) being arranged between the electric motor (EM) and said input shaft (IS) of the gearbox (G), 
said hybrid propulsion system (annotated fig. 1) comprises comprising: 
at least one electronic control unit (not disclose, but there would be an electronic control unit as it is a method involving a hybrid vehicle) of the propulsion system (annotated fig. 1) configured for actuating the method of claim 1 (annotated fig. 1, abstract, pg. 9, line 8 – pg. 10, line 12).
Regarding claim 7, Hofmann discloses a vehicle comprising a hybrid propulsion system (fig. 1) according to claim 6 (annotated fig. 1, abstract, pg. 9, line 8 – pg. 10, line 12).

    PNG
    media_image1.png
    316
    569
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nefcy (US 20130296104 A1) discloses an in-series arrangement of the powertrain but the controls are mostly focusing on electric machine than engine controls.
Allgaier et al. (US 20110120790 A1) discloses an in-series arrangement of the powertrain and a method for operating a drivetrain.
Shimanaka (US 20110087394 A1) discloses an in-series arrangement of the powertrain but the controls are for engine stall prevention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIMEE TRAN NGUYEN/
Examiner, Art Unit 3656                                                                                                                                                                                             



/DIRK WRIGHT/Primary Examiner, Art Unit 3656